Exhibit 10.1
Execution Version
MEMORANDUM OF AGREEMENT
     THIS MEMORANDUM OF AGREEMENT (this “Memorandum”), is made and entered into
as of March 31, 2009, by and among EJ FUNDS LP (the “Investor”), AKORN, INC., a
Louisiana corporation (“Akorn”), AKORN (NEW JERSEY), INC., an Illinois
corporation (“Akorn NJ”, and together with Akorn, collectively, the “Borrowers”,
and the Borrowers together with the Investor, each a “Party” and collectively,
the “Parties”).
     WHEREAS, the Borrowers are parties to a certain Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of January 7, 2009, by and among the Borrowers,
General Electric Capital Corporation, a Delaware corporation, in its capacity as
Agent (the “Agent”) for the lenders from time to time parties thereto (the
“Lenders”), and each of such Lenders party thereto, pursuant to which the
Lenders have made certain financial accommodations available to the Borrowers as
described therein (the “Credit Facility”) (unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement shall
have the meaning assigned to such term in the Credit Agreement); and
     WHEREAS, concurrently with the execution and delivery of this Memorandum,
the Investor is purchasing, assuming and acquiring from the Agent, and the Agent
is selling, transferring and assigning to the Investor, all of the Agent’s and
the Lenders’ rights, title and interest in and to the Credit Agreement,
including, without limitation, the loans and other obligations of the Borrowers
outstanding thereunder (such assignment, the “Credit Agreement Assignment”).
     NOW, THEREFORE, the Parties hereby enter into this Memorandum on a
non-binding basis (except for Sections 2 through 8 hereof, which shall be
binding and enforceable upon the Parties) to set forth their expectations with
respect to certain ongoing negotiations relating to the Credit Facility:
          1. The Investor and the Borrowers shall move forward in good faith to
negotiate and execute a Forbearance, Registration and Investor Rights Agreement,
in form reasonably acceptable to the Parties (the “Forbearance Agreement”),
which the Parties anticipate will provide for the following terms, effective
from and after the date the Forbearance Agreement is executed:
          (a) The Investor will agree, through the earlier of December 31, 2009
and the occurrence of any Default or Event of Default (other than a Stipulated
Default (as defined below)), (i) to forbear from exercising any rights it may
have under the Credit Facility that result from certain Defaults or Events of
Default to be agreed to by the Parties (collectively, the “Stipulated
Defaults”), and (ii) to fund requested Loans in accordance with the procedures
of the Credit Agreement provided that such Loans would not cause the aggregate
outstanding principal balance of the Revolving Credit Exposure to exceed the
combined Revolving Loan Commitments of the Lenders, in the amount of $5,650,000
(the “Aggregate Revolving Loan Commitment”).

 



--------------------------------------------------------------------------------



 



          (b) Effective upon execution and delivery of the Forbearance
Agreement, (i) the Unused Commitment Fee will retroactively cease to accrue with
respect to periods from and after the execution of this Memorandum, and (ii) no
Unused Commitment Fee shall henceforth be payable with respect to periods from
and after the date hereof. For the avoidance of doubt, the Investor shall be
entitled to receive all Unused Commitment Fees payable with respect to periods
prior to the date hereof.
          (c) The Investor will permanently waive the requirement, under
Section 4.16(a) of the Credit Agreement and paragraph (a) of Exhibit 4.11
thereto, that Borrowers obtain a control agreement with respect to Disbursement
Account #5590069497 with Bank of America, N.A., provided that the Borrowers
provide the Investor with reasonable assurances that such Disbursement Account
is a zero-balance account used solely as a payments account, to which funds are
transferred only as and to the extent that funds are required to honor checks
presented for payment or the execution of payment orders.
          (d) The Parties will amend the terms of the Credit Facility (i) to
amend the financial covenants in Article 6 of the Credit Agreement, in light of
recent financial results and revised financial projections, to make them less
burdensome to Borrowers, and (ii) otherwise to make compliance with its
provisions less burdensome to the conduct by the Borrowers of their day-to-day
operation.
          (e) Akorn shall issue to the Investor a warrant (the “Warrant”), which
shall provide for and be subject to the following terms and conditions:
               (i) The Warrant shall be immediately exercisable upon issuance
and remain exercisable for a period of five years, have a cashless exercise
feature and a per share exercise price equal to the closing trading price of
Akorn’s common stock on the trading day immediately prior to signing the
Forbearance Agreement.
               (ii) The Warrant shall be exercisable for an aggregate number of
shares equal to the product of (i) a quotient (carried to the 9th decimal place)
equal to (A) the Aggregate Revolving Loan Commitment divided by (B) 1,000,000
times (ii) 300,000.
               (iii) The Warrant shall include typical registration rights (the
terms of which shall be set forth in the Forbearance Agreement) including,
without limitation, the obligation of Akorn, upon the Investor’s request, to
file and keep effective a shelf Registration Statement on Form S-3 (the
“Shelf”), permitting resales and other transfers by the Investor and its
affiliates of any or all shares of capital stock of Akorn now held by the
Investor or its affiliates including the shares of common stock issuable upon
the exercise or conversion of warrants and other securities. The Forbearance
Agreement shall include an undertaking for Akorn to keep the Shelf effective at
all times through the date that the Investor and its affiliates no longer hold
any shares of capital stock or securities convertible or exercisable into
capital stock of Akorn.
               (iv) The Warrant shall also provide for standard dilution
protection in the event of stock dividends, stock-splits, reverse stock-splits,
exchanges, reclassifications and other similar events.

2



--------------------------------------------------------------------------------



 



          (f) In lieu of and not in addition to the board representation rights
provided for in Section 2(b) of that certain Stock Purchase Agreement dated
November 15, 1990 (the “Stock Purchase Agreement”) between Akorn and John N.
Kapoor Trust dated September 20, 1989, until the occurrence of such conditions
as the Parties, negotiating in good faith, may agree will cause such rights to
terminate (provided that the conditions, if any, resulting in the termination of
the Investor’s right to designate at least one director as set forth in this
Section 1(f) shall be no less beneficial to the Investor than the conditions
provided for in Section 2(b) of the Stock Purchase Agreement):
               (i) The Investor shall have the right to nominate three directors
to serve on Akorn’s Board of Directors, including current director Dr. John N.
Kapoor and two other individuals reasonably satisfactory to Akorn’s Board of
Directors, (together with any successors that may be designated by the Investor
from time to time, collectively, the “Investor Designees”).
               (ii) At the request of the Investor, as soon as practicable but
in no event later than ten days after the request of the Investor, Akorn shall
take such actions as may be necessary to (i) amend Akorn’s Bylaws to increase
the number of directors on the Board of Directors from seven to nine and
(ii) appoint the two Investor Designees (other than current director Dr. John N.
Kapoor) to fill the vacancies created by such increase until the next
shareholder election of directors.
               (iii) With respect to each shareholder election of directors
thereafter, including at each annual or special meeting of shareholders of Akorn
at which directors are elected, Akorn shall cause its Board of Directors and
management to (i) include each of the Investor Designees in the slate of
nominees recommended by the Board of Directors to Akorn’s shareholders for
election as directors, (ii) recommend to its shareholders that they vote for the
Investor Designees as directors of Akorn, (iii) vote all proxies it may hold in
favor of the election of the Investor Designees, except as otherwise directed by
any shareholder who submits such proxy and (iv) use its best efforts to cause
the Investor Designees to be elected as directors.
               (iv) Akorn shall take no action that would cause its Board of
Directors to exceed fifteen in number without the consent of the Investor.
               (v) Notwithstanding the foregoing, Akorn shall not be required to
nominate any Investor Designees that may not, by virtue of any securities laws
or rules of any exchange upon which Akorn’s securities are listed or traded
become a director of Akorn.
          (g) Unless accelerated by the Investor in accordance with the Credit
Agreement, interest shall accrue on the principal balance of all Loans and other
obligations outstanding under the Credit Facility from time to time at an annual
rate of ten percent (10%), regardless of the absence or existence of any Default
or Event of Default, and shall be payable to the Investor, in arrears, on the
first Business Day of each calendar month.
          (h) As security for the obligations of Akorn to the Subordinated
Lender under the Subordinated Note and for the express benefit of the
Subordinated Lender, the Borrowers will (i) grant to the Investor, in its
capacity as the Agent appointed pursuant to the Credit

3



--------------------------------------------------------------------------------



 



Agreement Assignment, a security interest in and lien upon all of the
Collateral, and (ii) acknowledge and agree that the Subordinated Note shall be
entitled to the benefit of each and all of the Collateral Documents.
          (i) If Akorn requests, and the Investor (and/or any of its affiliates
then holding any portion of the Aggregate Revolving Loan Commitment) elects, in
its sole and absolute discretion, to make Loans to the Borrowers under the
Credit Agreement in amounts that exceed the Aggregate Revolving Loan Commitment,
the Investor or its affiliate, as the case may be, will be entitled to receive
additional warrants in the same proportions and with the same terms provided for
in Section 1(e) above; provided, however, that the exercise price will be the
closing price on the trading day immediately prior to the date such additional
loan is extended.
          2. Akorn shall reimburse the Investor and its affiliates for its
documented fees and expenses relating to the negotiation, execution and
performance of the Credit Agreement Assignment, this Memorandum, the Forbearance
Agreement and any other agreements contemplated hereby or thereby, including,
without limitation, their attorneys’ fees and any exit fees and other expenses
charged by the Agent or the Lenders in connection with the Credit Agreement
Assignment.
          3. The Investor hereby agrees, through April 10, 2009, (i) to forbear
from exercising any rights it may have under the Credit Facility that result
from any Defaults or Events of Default, and (ii) to fund requested Loans in
accordance with the procedures of the Credit Agreement provided that such Loans
would not cause the aggregate outstanding principal balance of the Revolving
Credit Exposure to exceed the Aggregate Revolving Loan Commitment.
          4. This Memorandum may not be amended except by an instrument in
writing signed on behalf of each of the Parties. This Memorandum may be executed
and delivered (including by facsimile or e-mail transmission) in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Except as expressly
provided for herein, all of the terms and conditions of the Credit Agreement
shall remain in full force and effect and shall not be deemed to have been
modified or amended by this Memorandum and the Investor’s purchase of the Credit
Facility shall not be deemed to be a novation of the Borrowers’ obligations
thereunder.
          5. Except for Sections 2 through 8 hereof, which shall be binding and
enforceable upon the Parties, this Memorandum is non-binding and is not intended
to constitute a contract, or an offer to enter into a contract, be binding upon
the parties, or create legal obligations or rights whatsoever.
          6. Subject to such disclosure obligations of either Party as the
relevant Party believes, in its good faith opinion, are required or prudent
under any law or regulation or the rules of any stock exchange upon which its
securities are listed, each of the Parties will cooperate with each other in the
development and distribution of all news releases and other public information
disclosures with respect to this Memorandum and any of the transactions
contemplated by this Memorandum, and no Party will make any such news release or
public

4



--------------------------------------------------------------------------------



 



disclosure without first consulting with the other Party and receiving its
consent (which shall not be unreasonably withheld or delayed) and each Party
shall coordinate with the other with respect to any such news release or public
disclosure.
          7. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          8. This Memorandum shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State.
[The remainder of this page has been left blank intentionally.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Memorandum to be duly
executed as of the date first written above.

             
 
            INVESTOR   EJ FUNDS LP,
a Delaware Limited Partnership    
 
                By: EJ Financial Enterprises, Inc.,
its General Partner    
 
           
 
  By:   /s/John N. Kapoor    
 
           
 
  Name:   John N. Kapoor    
 
  Title:   President    
 
            BORROWERS   AKORN, INC.,
a Louisiana corporation    
 
           
 
  By:   /s/Jeffrey A. Whitnell    
 
           
 
  Name:   Jeffrey A. Whitnell    
 
  Title:   Chief Financial Officer    
 
                AKORN (NEW JERSEY), INC.,
an Illinois corporation    
 
           
 
  By:   /s/Jeffrey A. Whitnell    
 
           
 
  Name:   Jeffrey A. Whitnell    
 
  Title:   Chief Financial Officer    

[Signature Page to Memorandum of Agreement]

